   THE LITVAK LAW FIRM, PLLC
                          IGOR B. LITVAK, ESQ.
                     ATTORNEY AND COUNSELOR AT LAW
1701 AVENUE P, BROOKLYN, NY 11229 • 718-989-2908 • IGOR@LITVAKLAWNY.COM

                                                                    May 15th, 2020
VIA ECF
Honorable Judge J. Paul Oetken
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

               RE:    USA v. Bokov et al
                      Case #: 1:18-cr-00678

Dear Honorable Judge Oetken:

       I represent Jevgeni Bokov in the above referenced matter. The sentencing is currently

scheduled for May 27th, 2020 at 12:00pm.

       Recently undersigned Counsel was informed that due to the ongoing Coronavirus

pandemic the sentencing will take place via a video conference. I have discussed this with Mr.

Bokov who, pursuant to Rule 43(a)(3) of the FRCrP, insists on being present in Court with

Counsel when sentenced by Your Honor.

       It is therefore respectfully requested that the May 27th, 2020 Sentencing is adjourned to

the end of June 2020, when the stay at home order is expected to be fully rescinded by the New

York Governor. The government consent to this request. This is my first request in this case to

adjourn the sentencing.

       Thank you for Your Honor’s time and attention to this matter.

                                                                    Very Truly Yours

                                                                    /s/ Igor Litvak
                                                                    Igor Litvak, Esq.
